Mr. Justice Carter delivered the opinion of the court: This appeal is from a judgment rendered in the county court of Adams county sustaining objections filed by appellees, the Wabash Railway Company and Chicago, Burlington and Quincy Railroad Company, to the application of the county collector of said county for judgment against their property for failure to pay taxes levied for three different community high school districts. Separate appeals were perfected as to each of the two railroad companies, but as the points involved are the same, the cases have been consolidated and single briefs filed, and the two cases will be considered in one opinion. It appears from the record that three community high schools, LaPrairie, Golden* and Camp Point, were organized in said county on petitions filed under the School law with the county superintendent of schools in October and November, 1919; that at the elections held in each of the proposed districts the vote was in favor of organizing; that thereafter the county superintendent called an election for December 20, 1919, in each of the three districts to elect members of the high school boards; that the certificates of election of said members were issued by the county superintendent on December 22, 1919, and that each of said boards made and filed in the county clerk’s office a certificate of levy of a special tax for educational purposes, that of the LaPrairie district being made and filed December 22, 1919, that of the Golden district being made December 23, 1919, and filed on the following day, and that of the Camp Point district being made January 2, 1920, and filed the next day, upon each of which three certificates a special tax for educational purposes was levied, assessed and extended against appellees’ property. It was urged in the trial court, as it is urged here, that appellees’ objections to all these taxes were properly sustained by the trial court because the certificates were not made and certified within the time required by statute. Section 91 of the general School law provides that boards of education in school districts such as these shall have the powers and discharge the duties of boards of education elected under the general School law. Section 190 of the School law provides that boards of education shall ascertain, as near as practicable, annually, how much money must be raised by special tax for educational and for building purposes, and must certify and return such amounts annually to the township treasurer on or before the first Tuesday in August, and the township treasurer shall return the certificate to the county clerk on or before the second Monday in August in such year. Section 135 of the Revenue law provides that the respective county clerks shall, on or before the twentieth day after the first day of December, annually, or as soon thereafter as the collectors are duly qualified, deliver to them the books for the collection of taxes. Manifestly, from what has already been stated, the boards of education of these three township high" schools did not, and could not, ascertain the amount of the tax and certify it to the proper authorities within the time required by the statute, and the other public authorities could not levy the tax and deliver the books to the county collector within the time required by the statute. This is conceded by counsel for appellant, but they insist that the provisions of the statute as to the time when the tax levy should be made are directory and not mandatory, under the rulings of this court in Buck v. People, 78 Ill. 560, and Moore v. Fessenbeck, 88 id. 422. We have held in many cases that the certificate of tax levy is jurisdictional and that a tax levied after the date required by statute is void. Chicago and Alton Railroad Co. v. People, 171 Ill. 544; Chicago and Alton Railroad Co. v. People, 163 id. 616; People v. Smith, 149 id. 549; Chicago and Eastern Illinois Railroad Co. v. People, 200 id. 237. This court has had occasion to refer to the decisions relied upon by counsel for appellant in several decisions, among others Chicago and Northwestern Railway Co. v. People, 193 Ill. 594. If is apparent that the conclusions in the decisions relied on by counsel for appellant were based upon section 191 of the Revenue act, which provides that no tax shall be considered illegal on account of any irregularities or informalities in the proceedings or of the officers connected with the assessment, levying or collecting the tax, not affecting the substantial justice of the tax itself, and this court said, after referring to that section (p. 598) : “Under that provision mere irregularities and informalities in the levy not affecting the substantial justice of the tax do not render it illegal. Where the taxing authorities have power to make a levy at the time they undertake to do so, the failure to certify it or make return on the day or within the time fixed by the statute will not affect the tax. [Citing Buck v. People, supra, and Moore v. Fessenbeck, supra.] That section, however, is not to be construed as curing every defect in attempts to tax. * * * Provisions of the statute designed for the protection of the tax-payer are mandatory and a disregard of them will render the tax illegal. In Chicago and Alton Railroad Co. v. People, 190 Ill. 20, we held that the provision as to the time' of meeting of the board of auditors is mandatory, and that a tax based on a certificate of claims audited at other times is illegal, for the reason that a different construction would clothe the board with arbitrary power, and, in effect, deny claimants and others interested all opportunity to be heard.” After citing several other authorities the opinion holds that the meetings to make the levy must be held at the time required by the statute. In construing statutes containing similar provisions with reference to the time of levying taxes by public authorities this court has held that such provision as to.the time must be complied with. Indiana, Decatur and Western Railway Co. v. People, 201 Ill. 351; People v. Toledo, St. Louis and Western Railroad Co. 266 id. 112; People v. Chicago, Rock Island and Pacific Railway Co. 269 id. 513. In reaching this conclusion we are not unmindful of the decisions of this court in construing the School law as to the levying of taxes, in Lawrence v. Traner, 136 Ill. 474, St. Louis, Rock Island and Chicago Railroad Co. v. People, 177 id. 78, and Baltimore and Ohio Southwestern Railroad Co. v. People, 195 id. 423, wherein this court stated that the certificate of the school directors filed with the township treasurer constitutes the levy of school taxes, and that the validity of the tax depends upon said certificate and not upon the record of the board. We think nothing said in those decisions contradicts in any way the conclusion heretofore reached in this opinion. In construing section 190 of the School law in Lawrence v. Traner, supra, the court specifically stated (p. 486) that the directors were required to ascertain, as near as practicable, annually, the amount to be raised for school purposes for the ensuing year, "which they are required to certify to the township treasurer on or before the first Tuesday of August, annually.” The certificate from which the tax levy was made in St. Louis, Rock Island and Chicago Railroad Co. v. People, supra, was shown by the opinion to have been made the first part of August, and the saíne is true as to the certificate in Baltimore and Ohio Southwestern Railroad Co. v. People, supra. It is manifest from an examination of these opinions that the court intended to hold in each of these three cases that the certificate must be made and certified to the township treasurer on or before the first Tuesday of August, as provided by section 190 of the School law. Reading this section of the School law, together with the other sections of said law, in connection with the provisions of the Revenue law with reference to the action to be taken by various officials during the year for the. purpose of collecting and levying taxes, it would seem necessarily to follow that the action of the board of education fixing the tax must be taken before the first Tuesday of August. If the action of the school board can be taken at any time within a current year there would be no order or regularity as to the time when the taxes should be assessed and the returns made for the various school districts. A To hold otherwise would result in chaos in the levying of school taxes for the various districts and would not serve any useful public purpose. Under the authorities cited there can be no question that the meetings for fixing and certifying these taxes, held by the boards of education of the respective township high schools in December,. 1919, and January, 1920, were not held at the time required by the statute, and that the tax levy based on the certificates of levy made by the boards of education must be held illegal and void, and the county-court rightly sustained the objection to all of these taxes. Other objections are raised as to the taxes in certain of these high school districts, but in view of the conclusion reached on the point discussed the objections as to all these taxes must be sustained, and therefore it is unnecessary to consider or decide the other questions raised. The judgment of the county court will be affirmed. Judgment affirmed.